Citation Nr: 0505708	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-08 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for low back strain.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).  

Procedural History

The veteran served on active duty from September 1974 to 
September 1978.  

In October 1997, the RO received the veteran's claim of 
entitlement to service connection for bilateral flat feet, 
chronic low back strain and an acquired psychiatric 
disability to include PTSD.  The December 1998 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the December 1998 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in April 1999.

In December 2004, the veteran submitted additional evidence 
directly to the Board, along with a waiver of consideration 
of that evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2004).  In any event, since as explained below 
this case is being remanded, the agency of original 
jurisdiction will have the opportunity to review the 
additionally submitted material.

In connection with his appeal, the veteran requested a 
hearing before a Veterans Law Judge in Washington, D.C.  A 
hearing was scheduled for January 24, 2004, before the 
undersigned Veterans Law Judge.  However, on January 21, 
2004, the veteran's representative contacted VA and requested 
that the hearing be cancelled due to financial hardship.  The 
veteran and his representative have not indicated that they 
wish to have the hearing rescheduled.  

The issues of entitlement to service connection for bilateral 
pes planus, low back strain and acquired psychiatric 
disability are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
REMAND

For the reasons explained immediately below the Board has 
determined that a remand is in order.  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.  In Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) the United States Court of Appeals for Veterans Claims 
held that where there is evidence of record satisfying the 
first two requirements for service connection (current 
disability and in-service disease or injury), but there was 
not of record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion.

1.  Entitlement to service connection for bilateral pes 
planus
2.  Entitlement to service connection of lumbar strain

With respect to pes planus and lumbar strain, the record 
contains diagnoses of bilateral pes planus and degenerative 
joint disease of the lumbar spine, arguably satisfying 
element (1), current disability.  Further, there are entries 
in the veteran's service medical records which appear to 
document in-service foot and back pain.  
However, despite these entries in the service medical records 
the April 2003 VA examiner concluded that there was "no 
evidence found" of foot and back problems in service.  The 
examiner did not provide a basis for that conclusion.  

Based on this record, the Board has determined that medical 
nexus opinions are required.  See Charles, supra.  



3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

With respect to the veteran's claim of entitlement to service 
connection of an acquired psychiatric disability the medical 
evidence of record, notably VA examinations in February 1998 
and in April 2003, diagnose the veteran with depression.  The 
Board further notes that the veteran received mental health 
counseling in service after a suicide attempt.  Consequently, 
the first two Hickson elements have been met.  However, there 
is not of record sufficient medical nexus evidence; 
therefore, additional development is required.  See Charles, 
supra.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
nexus opinion as to the matter of whether 
any diagnosed low back disability and pes 
planus are related to low back and foot 
pain during service.  The opinion should 
include a specific determination as to 
whether the veteran's low back disability 
and pes planus are as least as likely as 
not related to his military service.  If 
the reviewing specialist deems it to be 
necessary, the veteran should undergo an 
additional VA examination and/or 
diagnostic testing.  The specialist's 
report should be associated with the 
veteran's VA claims folder.  

2.  VBA should arrange for a medical 
nexus opinion as to the matter of whether 
any diagnosed chronic acquired 
psychiatric disability is related to the 
veteran's military service.  The opinion 
should include a listing of the veteran's 
psychiatric diagnoses and a specific 
determination as to whether any of the 
veteran's diagnosed psychiatric 
disabilities is as least as likely as not 
related to his military service.  If the 
reviewer deems it necessary, the veteran 
should undergo an additional VA 
examination and/or diagnostic testing.  
The specialist's report should be 
associated with the veteran's VA claims 
folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the VBA should again review the 
record, to include the evidence which has 
recently been submitted by the veteran.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


